                                                                                            FILED
                 IN THE UNITED STATES DISTRICT COURT FOR                                mOPEN COURT

                         EASTERN DISTRICT OF VIRGINIA
                                                                                                    Z0I9
                                      Alexandria Division
                                                                                   CLERK U.S. DISTRICT COURT
                                                                                     ALEXANDRIA. VIRGINIA

                                                 Criminal No. 1:19-CR-201

UNITED STATES OF AMERICA
                                                 Count 1: 18 U.S.C. § 2252(a)0)&(b)(1)
                                                 Transportation of Visual Depictions of Minors
       V.


                                                 Count 2: 18 U.S.C. § 1462
GEORGE AREF NADER,                               Transportation of Obscenity

               Defendant.                        Count 3: 18 U.S.C. § 2423(a)
                                                 Transportation of a Minor With Intent To
                                                 Engage in Criminal Sexual Activity


                                         INDICTMENT


                            JULY 2019 Tennat Alexandria,Virginia

                                           COUNT 1


                        (Transportation of Visual Depictions of Minors)

THE GRAND JURY CHARGES THAT:


       On or about January 17, 2018, within the Eastern District of Virginia and elsewhere,

GEORGE AREF NADER,attempted to and did knowingly transport and ship, using a means

and facility of interstate and foreign commerce, that is, by international commercial airplane,

visual depictions, the production of which involved the use of a minor engaging in sexually

explicit conduct, which visual depictions were of such conduct, and which visual depictions

were stored on an Apple iPhone 7 with serial number F2LSD2XFHFY4.

                     (All in violation of 18 U.S.C. § 2252(a)(1) and (b)(1))
